Per Curiam.

The defendant City Bank Farmers Trust Co., as trustees, etc., is entitled to a claim over against defendant Merit Farms, Inc., its tenant, for the amount of plaintiff’s judgment against it. The negligence resulted from a defective step, which was used exclusively by the defendant Merit Farms, Inc., and for its benefit. Under the terms of the lease with its landlord, Merit was required to keep the demised premises in good repair, and agreed to indemnify the landlord for any expense, loss or liability paid, suffered or incurred as a result of tenant’s breach of any condition or covenant of the lease. The fact that the owner has a right of re-entry to make repairs, does not affect the indemnity provision of the lease.
The judgment should be affirmed, with $25 costs to plaintiff-respondent against defendant-appellant; judgment dismissing cross complaint reversed, with $30 costs to defendant-appellant against defendant-respondent and judgment directed for defendant-appellant against defendant-respondent, as prayed for in cross complaint.
Concur — Hoestadter, J. P., Hecht and Aurelio, JJ.
Judgment affirmed, etc.